Exhibit 10.1
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
$60,930,000
    
August 8, 2001

 
i2 Technologies, Inc.
 
CONVERTIBLE PROMISSORY NOTE
 
For value received, i2 Technologies, Inc., a Delaware corporation, (the
“Payor”), promises to pay to Trade Services Holdings, LLC, a Delaware limited
liability company (the “Holder”), as agent for the Sellers, as defined in that
certain Amended and Restated Agreement and Plan of Reorganization, dated as of
March 23, 2001, by and among Payor, Cowrie One Merger Corp., Cowrie Two Merger
Corp., Holder, EC-Content Holdings, LLC, EC-Content, Inc. and Trade Service
Corporation (the “Amended Merger Agreement”), the principal sum of SIXTY MILLION
NINE HUNDRED THIRTY THOUSAND DOLLARS ($60,930,000), subject to reduction from
time to time pursuant to the provisions of Article IX of the Amended Merger
Agreement, together with all accrued and unpaid interest thereon as set forth
below.
 
Interest on the unpaid principal balance of this Note shall accrue at the rate
of Seven and One-Half percent (7.5%) per annum (the “Interest Rate”) commencing
on the Closing Date (as defined in the Amended Merger Agreement) and shall be
payable on March 23, 2002 (the “Anniversary Date”) and March 23, 2003 or at
conversion as set forth below. If not sooner prepaid or converted as provided
below, the entire unpaid balance of principal and all accrued and unpaid
interest shall be due and payable on September 23, 2003 (the “Maturity Date”).
Payment of principal and interest hereunder (other than upon conversion) shall
be made by wire transfer delivered to Holder at the wire transfer address
furnished to the Payor for that purpose.
 
At the option of the Payor, at any time on or after the Anniversary Date and on
or before the Maturity Date, all (but not less than all) of the outstanding
principal balance of and accrued and unpaid interest on this Note may be
converted into the number of shares of the Payor’s common stock, par value
$0.00025 per share (“Payor Common Stock”), rounded to the nearest whole share,
as is calculated using one of the formulae described in the following two
sentences, depending upon the average of the last sale prices of the Payor
Common Stock as



--------------------------------------------------------------------------------

reported on the Nasdaq National Market (the “Trading Average”) for the three
consecutive trading days ending on the trading day immediately prior to the date
of conversion (the “Conversion Date”). If the Trading Average is equal to or
less than $60.00 per share, then the number of shares of Payor Common Stock to
be issued upon such conversion shall be the quotient derived by dividing the
principal balance of this Note and interest accrued and unpaid thereon to be so
converted by the Trading Average. If the Trading Average is greater than $60.00
per share, then the number of shares of Payor Common Stock to be issued upon
such conversion shall be the average of the number of shares computed by the
Payor Formula (as defined below) and the Holder Formula (as defined below).
 
“Payor Formula” shall mean the quotient derived by dividing (a) the principal
balance of this Note and interest accrued and unpaid thereon to be so converted
by (b) the average of $60.00 and the Trading Average.
 
“Holder Formula” shall mean the average of (a) the quotient derived by dividing
the principal balance of this Note and interest accrued and unpaid thereon to be
so converted by $60.00 and (b) the quotient derived by dividing the principal
balance of this Note and interest accrued and unpaid thereon to be so converted
by the Trading Average.
 
Notwithstanding anything in this Note to the contrary, if the Payor has repaid,
prior to the Maturity Date and in accordance herewith, any accrued interest on
this Note or any portion of principal in cash, then such interest or principal
shall be deemed paid in full and shall not be convertible into Payor Common
Stock.
 
At the option of the Holder, at any time on or before the Maturity Date, but
only in the event that the Trading Average exceeds $60.00 per share, the Holder
shall have the option (the “Holder Conversion Option”), exercisable only on the
trading day immediately following the third trading day used to determine the
Trading Average, to convert all (but not less than all) of the outstanding
principal balance of this Note and interest accrued and unpaid thereon into the
number of shares of Payor Common Stock, rounded to the nearest whole share, as
equals the average of the number of shares computed by the Payor Formula and the
Holder Formula; provided, however, that if the Holder exercises the Holder
Conversion Option, any portion of the interest or any portion of principal that
has been repaid under this Note by Payor shall be deemed paid in full and shall
not be convertible into Payor Common Stock. In order to exercise the Holder
Conversion Option, the Holder must give notice to Payor as described below. No
partial exercise of the Holder Conversion Option shall be permissible.
 
Notwithstanding any other provisions of this Note to the contrary, in no case
shall the total aggregate number of shares of Payor Common Stock issued pursuant
to the conversion of this Note exceed 39,000,000 (the “Share Limit”). Any
portion of this Note which may not be converted into shares of Payor Common
Stock as a result of the operation of this provision shall be paid in cash
instead.
 
All per share prices in this Note and the Share Limit shall be adjusted to
reflect fully the effect of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities, including securities
convertible into Payor Common Stock), reorganization,



2



--------------------------------------------------------------------------------

recapitalization or other like change with respect to Payor Common Stock
occurring after the Closing Date.
 
If this Note is to be converted by Payor, written notice shall be given by the
Payor notifying the Holder of the proposed conversion, specifying the principal
amount of the Note to be converted, the amount of accrued and unpaid interest to
be converted, the desired Conversion Date and calling upon the Holder to
surrender this Note to the Payor in exchange for Payor Common Stock as provided
herein, in the manner and at the place designated by the Payor.
 
If this Note is to be converted by the Holder, written notice shall be given by
the Holder on or before the desired Conversion Date, notifying the Payor of
Holder’s intention to exercise the Holder Conversion Option, specifying the
requested Conversion Date and surrendering this Note to the Payor in exchange
for Payor Common Stock as provided herein, in the manner and at the place
designated by the Payor.
 
The Holder, at its option, may declare the entire unpaid principal balance of
this Note and accrued and unpaid interest hereon to be immediately due and
payable without demand, notice or protest (which are hereby waived) upon the
occurrence of any one or more of the following events:
 
(a)  the Payor shall default in the payment of principal of or interest on this
Note when the same becomes due and payable and such default is not cured by the
Payor within five (5) business days after written notice of such default is
given to the Payor;
 
(b)  the Payor shall fail to convert this Note into shares of Payor Common Stock
pursuant to the terms hereof and such default is not cured by the Payor within
five (5) business days after written notice of such default is given to the
Payor;
 
(c)  the Payor shall discontinue its business or shall make an assignment for
the benefit of creditors, or shall fail generally to pay its debts as such debts
become due, or shall apply for or consent to the appointment of or taking
possession by a trustee, receiver or liquidator (or other similar official) of
the Payor or any substantial part of the property of the Payor, or shall
commence a case or have an order for relief entered against it under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or if the Payor
shall take any action to dissolve or liquidate the Payor;
 
(d)  if, within 30 days after the commencement against the Payor of a case under
the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, such
case shall have been consented to or shall not have been dismissed or all orders
or proceedings thereunder affecting the operations or the business of the Payor
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if within 30 days after the entry of a decree appointing a trustee,
receiver or liquidator (or other similar official) of the Payor or any
substantial part of the property of the Payor, such appointment shall not have
been vacated; or



3



--------------------------------------------------------------------------------

 
(e)  the consolidation, reorganization or merger of the Payor with or into any
corporation, entity or person in which the shareholders of Payor own less than
50% of the Payor’s voting power immediately after such consolidation, merger or
reorganization, or (ii) the sale, lease or other transfer of 50% or more of the
assets of the Payor as an entirety to any other corporation, entity or person.
 
As promptly as practicable but in no event later than three (3) business days
after the Conversion Date (or two (2) business days after the Conversion Date if
the Holder has given notice of its exercise of the Holder Conversion Option
prior to 12:00 Noon Eastern Standard Time on the Conversion Date), and
compliance with all terms and conditions hereof, the Payor, at its expense, will
issue and deliver to the Holder, upon surrender of the Note, a certificate or
certificates for the number of full shares of Payor Common Stock issuable upon
such conversion.
 
The shares of the Payor Common Stock issuable upon conversion hereof are subject
to registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to the terms of Section 6.21 of the Amended Merger Agreement.
The Payor shall not convert this Note (unless requested by the Holder) if (a)
all of the shares of Payor Common Stock issuable upon conversion hereof may not
be sold immediately under an exemption from registration under the Securities
Act, and (b) (i) such shares are not registered pursuant to the terms of 6.21 of
the Amended Merger Agreement, (ii) the prospectus relating thereto needs to be
amended or supplemented to comply with the requirements of the Securities Act,
(iii) a stop order suspending the effectiveness of the registration statement
covering such shares is issued by the Securities and Exchange Commission, or
(iv) a Potential Material Event (as defined in the Amended Merger Agreement)
shall exist. Prior to effecting any conversion under this Note, the Payor shall
deliver to the Holder a certificate of any officer of the Payor certifying that
none of (b)(i)-(iv) in the immediately preceding sentence has occurred or is, to
the Payor’s knowledge, imminent; provided, however, that if all of the shares of
Payor Common Stock issuable upon conversion hereof may be sold immediately under
an exemption from registration under the Securities Act, no delivery of any such
certificate shall be required in connection with the conversion and immediate
resale of such shares pursuant to such an exemption. If the Holder requests
payment of any amounts due under this Note in accordance with the terms hereof
(including, without limitation, in connection with a default or a Senior Debt
Default) and the Payor elects, upon such request or acceleration, to convert
this Note, in whole or in part, such conversion shall not be deemed to have been
requested by the Holder and may occur only if the conditions set forth in this
paragraph are met.
 
All payments of interest and principal shall be in lawful money of the United
States of America. All payments shall be applied first to costs of collection,
if any, then to accrued and unpaid interest, and thereafter to principal. The
Payor reserves the right to prepay this Note in whole or in part at any time on
or after the Anniversary Date and on or before the Maturity Date or from time to
time upon five (5) days’ prior written notice to the Holder (as provided above),
without penalty, premium or additional fees. During such five (5)-day notice
period, Holder shall have the right to give notice of its intent to convert the
Note and secure a Conversion Date within such five day notice period if and to
the extent permitted pursuant to the other terms hereof.



4



--------------------------------------------------------------------------------

 
This Note is hereby subordinated and made junior to all obligations now or
hereafter owing by the Payor to Wells Fargo Bank (Texas) N.A. and The
ChaseManhattan Bank, or any of their successors or assigns (the “Senior
Lenders”). The obligations referred to in the preceding sentence as being owing
to Senior Lenders are referred to in this Note as the “Senior Debt,” and include
the current obligations owed to the Senior Lenders, all present and future
representations, warranties, covenants, agreements, indemnities, and other
obligations which the Payor or its successors and assigns may incur to Senior
Lenders, including (without limitation) those incurred after the filing of a
bankruptcy petition by or against the Payor and including any debt resulting
from a refinancing or other replacement of the Senior Debt. The Payor and the
Holder agree (and the Holder acknowledges such agreement) that in the event that
Payor is in default under any of the terms of the Senior Debt (each being a
“Senior Debt Default”), the Payor shall not: (i) make any accrued or regularly
scheduled payments of principal or interest, or any prepayments or payments upon
acceleration or demand in respect of this Note (in each case other than in
connection with a conversion of the Note obligations), subject to Holder’s
rights upon Default Acceleration (as defined below); or (ii) without Senior
Lenders’ prior written consent, execute or deliver any negotiable instruments as
evidence of this Note. In the event that a Senior Debt Default prevents Payor
from making any of the regularly scheduled payments of principal or interest due
hereunder, the Interest Rate shall increase by 150 basis points to 9.0% from the
date of such Senior Debt Default until payment of all overdue principal and
interest. If such Senior Debt Default continues for thirty (30) consecutive
business days, Holder shall have the right to declare the entire unpaid
principal balance of this Note and accrued, unpaid interest hereon to be
immediately due and payable without demand, notice or protest (a “Default
Acceleration”). In the event that Holder provides notice of a valid Default
Acceleration, Payor shall, within five (5) business days thereof, repay the
entire principal balance of this Note and all interest accrued and unpaid
thereon either in cash or pursuant to a conversion hereof to Payor Common Stock
at the relevant Trading Average (or in any combination of conversion and cash if
and to the extent permitted hereunder).
 
This Note shall constitute “Senior Debt” as defined in the Indenture related to
the issuance of $350 Million of Convertible Subordinated Notes due December 15,
2006, dated as of December 10, 1999, between Payor, as issuer, and Chase Bank of
Texas, National Association, as trustee.
 
All agreements between the Payor and the Holder, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever, whether by acceleration of the maturity of
this Note or otherwise, shall the amount paid, or agreed to be paid, to the
Holder hereof for the use, forbearance or detention of the money to be loaned
hereunder or otherwise, exceed the maximum amount permissible under applicable
law. If from any circumstances whatsoever fulfillment of any provision of this
Note or of any other document evidencing, securing or pertaining to the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, then
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstances the Holder shall ever receive
anything of value as interest or deemed interest by applicable law under this
Note or any other document evidencing, securing or pertaining to the
indebtedness evidenced hereby or otherwise an amount that would exceed the
highest lawful rate, such amount that would be excessive



5



--------------------------------------------------------------------------------

interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Payor to the Holder
hereof relating to this Note, and not to the payment of interest, or if such
excessive interest exceeds the unpaid balance of principal of this Note and such
other indebtedness, such excess shall be refunded to the Payor. In determining
whether or not the interest paid or payable with respect to any indebtedness of
the Payor to the Holder, under any specific contingency, exceeds the highest
lawful rate, the Payor and the Holder shall, to the maximum extent permitted by
applicable law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) amortize, prorate, allocate and spread the
total amount of interest throughout the full term of such indebtedness so that
the actual rate of interest on account of such indebtedness is uniform
throughout the term thereof and/or (iii) allocate interest between portions of
such indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by law.
 
Neither this Note nor any of the rights, interests or obligations hereunder may
be assigned, by operation of law or otherwise, in whole or in part by the Holder
to any person or entity without the Payor’s prior written consent, which shall
not be unreasonably withheld and shall be granted or withheld within seven (7)
business days of receipt of notice of such proposed assignment, except in
connection with an assignment in whole to an affiliate of Holder or to a
successor corporation to Holder resulting from a merger or consolidation of
Holder with or into another corporation or the sale of all or substantially all
of Holder’s properties and assets. Effective upon any such assignment, the
person or entity to whom such rights, interests and obligations were assigned
shall have all of the Holder’s rights, interests and obligations hereunder as if
such person or entity was an original Holder of this Note.
 
Any notice, request or other communication required or permitted hereunder shall
be given in accordance with Section 10.1 of the Amended Merger Agreement.
 
The terms of this Note shall be construed in accordance with the laws of the
State of Texas as applied to contracts entered into by Texas residents within
the State of Texas, which contracts are to be performed entirely within the
State of Texas. This Note is being issued by the Payor on or about the date
hereof and any of the terms of this Note (including, without limitation, the
Maturity Date, the rate of interest, and the conversion features) may be waived
or modified only by a writing signed by the Payor and the Holder.
 
HOLDER:
 
PAYOR:
Trade Services Holdings, LLC
 
i2 Technologies, Inc.
By:    /s/     Andy Davis
 
By:    /s/    Douglas A. Linebarger
Its:    Andy Davis
 
Name:    Douglas A. Linebarger
Title:    Director
 
Title:    Associate Corporate Counsel



6